COURT OF APPEALS
CATHERINE STONE                       FOURTH COURT OF APPEALS DISTRICT                      KEITH E. HOTTLE
  CHIEF JUSTICE                         CADENA-REEVES JUSTICE CENTER                        CLERK OF COURT
KAREN ANGELINI                             300 DOLOROSA, SUITE 3200
SANDEE BRYAN MARION                      SAN ANTONIO, TEXAS 78205-3037
MARIALYN BARNARD                       WWW.4THCOA.COURTS.STATE.TX.US                          TELEPHONE
REBECA C. MARTINEZ                                                                           (210) 335-2635
PATRICIA O. ALVAREZ
LUZ ELENA D. CHAPA                                                                           FACSIMILE NO.
  JUSTICES                                                                                    (210) 335-2762


                                              April 2, 2013

           Juan Perales                                       Michael A. Johnson
           Law Office of J. Perales                           Michael A. Johnson, P.C.
           P.O. Box 769                                       P.O. Box 69
           Robstown, TX 78380                                 Victoria, TX 77902-0167

           RE:    Court of Appeals Number: 04-12-00864-CV
                  Trial Court Case Number:   06-03-44411
                  Style: Armando Benavides
                         v.
                         Anselmo Benavides, Antonio Benavides, and A.T. Trucking, LLP

                   Enclosed please find the order which the Honorable Court of Appeals has
           issued in reference to the above styled and numbered cause.

                  If you should have any questions, please do not hesitate to contact me.

                                                                  Very truly yours,
                                                                  KEITH E. HOTTLE, CLERK


                                                                  _____________________________
                                                                  Elizabeth Montoya
                                                                  Deputy Clerk, Ext. 53857


    cc: R. David Guerrero
    Sonia G. Trevino
                           Fourth Court of Appeals
                                  San Antonio, Texas
                                         April 2, 2013

                                     No. 04-12-00864-CV

                                   Armando BENAVIDES,
                                         Appellant

                                               v.

             Anselmo BENAVIDES, Antonio Benavides, and A.T. Trucking, LLP,
                                    Appellees

                From the 79th Judicial District Court, Jim Wells County, Texas
                                Trial Court No. 06-03-44411
                       Honorable Richard C. Terrell, Judge Presiding


                                        ORDER
       Appellant’s brief was due March 11, 2013, but it was not filed. Instead, on March 22,
2013, appellant filed a motion asking for an extension of time until April 22, 2013, to file the
brief.

        We grant the motion and order Armando Benavides to file his brief by April 22, 2013.
Appellant is advised that no further extensions of time will be granted absent a showing of
extraordinary circumstances that also provides the court reasonable assurance the brief will be
completed and filed by the requested extended deadline. If appellant fails to comply with this
order, the court may dismiss the appeal for want of prosecution. See TEX. R. APP. P. 38.8(a).



                                                    ____________________________________
                                                    Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of April, 2013.


                                                    ____________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court
                                                 MINUTES
                                              Court of Appeals
                                       Fourth Court of Appeals District
                                             San Antonio, Texas

                                                April 2, 2013

                                            No. 04-12-00864-CV

                                          Armando BENAVIDES,
                                                Appellant

                                                      v.

                Anselmo BENAVIDES, Antonio Benavides, and A.T. Trucking, LLP,
                                       Appellees

                    From the 79th Judicial District Court, Jim Wells County, Texas
                                    Trial Court No. 06-03-44411
                           Honorable Richard C. Terrell, Judge Presiding


                                               ORDER
       Appellant’s brief was due March 11, 2013, but it was not filed. Instead, on March 22,
2013, appellant filed a motion asking for an extension of time until April 22, 2013, to file the
brief.

        We grant the motion and order Armando Benavides to file his brief by April 22, 2013.
Appellant is advised that no further extensions of time will be granted absent a showing of
extraordinary circumstances that also provides the court reasonable assurance the brief will be
completed and filed by the requested extended deadline. If appellant fails to comply with this
order, the court may dismiss the appeal for want of prosecution. See TEX. R. APP. P. 38.8(a).



                                                   /s/ Luz Elena D. Chapa
                                                   Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of April, 2013.


                                                   /s/ Keith E. Hottle
                                                   Keith E. Hottle
                                                   Clerk of Court




Entered this 2nd day of April, 2013.                                             VOL____PAGE____